United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-78
Issued: October 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2010 appellant, through her representative, filed a timely appeal from a
September 2, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
that reduced her compensation benefits based on her capacity to earn wages as a medical
assistant. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s wage-earning capacity
was represented by the position of medical assistant.
On appeal, appellant’s attorney contends, inter alia, that OWCP did not meet its burden
to establish that the position of medical assistant was suitable. Her counsel noted that she last
worked in 1989, graduated from nursing school in India in 1964, has a long expired nursing
1

5 U.S.C. § 8101 et seq.

license, no current computer skills and no recent professional office experience. Appellant also
contends that the medical evidence was not appropriately developed and that OWCP did not
discuss the mechanism of the initial injury in finding that the medical assistant position was
suitable.
FACTUAL HISTORY
This case was previously before the Board.2 On May 10, 1988 appellant, then a 49-yearold staff nurse, filed an occupational disease claim for a low back condition sustained while
turning a patient in bed. Appellant stopped work on May 9, 1988 and returned to work in
October 1989 for one day. OWCP accepted her claim for low back strain, dysthemia and
psychological factors affecting physical condition. By decision dated June 17, 1993, the Board
affirmed OWCP’s June 5, 1992 decision, finding that her request for reconsideration of the
termination of appellant’s compensation benefits for her orthopedic condition was untimely filed
and did not demonstrate clear evidence of error. The facts and circumstances of the case are
incorporated herein by reference.
By letter dated June 2, 2008, OWCP referred appellant to Dr. E. Richard Dorsey, a
Board-certified psychiatrist, for a second opinion. In a July 2, 2008 report, Dr. Dorsey diagnosed
a depressive disorder, not otherwise specified. He noted that appellant had an occupational back
injury with some continuing pain and disability and related life circumstance problems.
Appellant also had nonoccupational asthma, cystitis, breast cancer, diabetes mellitus, headache,
diarrhea and status post knee surgery. These nonoccupational physical health problems impaired
her function and related life circumstance. Dr. Dorsey advised that appellant had no significant
mental impairment with respect to her activities of daily living. Based primarily on her
subjective complaints, appellant had a slight impairment with her ability to give and take
supervision, cooperate with others, work under deadlines or otherwise discharge the duties of her
usual and customary occupation as a registered nurse. Dr. Dorsey noted that she probably could
not mentally handle the pace, volume, pressure or complexity of duties as a surgical intensive
care unit nurse, but was mentally capable of working in a lower pressure nursing situation, such
as an outpatient clinic. He also opined that appellant did not require vocational rehabilitation
from a psychiatric standpoint but could participate in such program. Appellant continued to
experience symptoms of depression, which were precipitated by the occupational injury and
which, according to her history and most records, continued without any period of complete
resolution.
In a December 2, 2008 report, Dr. Christopher Cheng, a treating Board-certified family
practitioner, listed appellant’s medical conditions as chronic cystitis, intermittent asthma,
obesity, cancer of breast, essential hypertension, hyperlipidemia, diabetes mellitus type
(uncomplicated), osteoporosis, depression (stable) and status post total knee replacements in
December 2004.
By letter dated December 9, 2008, OWCP informed appellant that it had been advised
that she impeded the rehabilitation efforts of her assigned vocational counselor. The senior
2

44 ECAB 765 (1993).

2

claims examiner was advised by the counselor that appellant refused to meet or participate in any
program to return to work following on initial meeting. She advised appellant that if she did not
provide good reason for not participating in vocational rehabilitation effort, her compensation
would be reduced to zero pursuant to section 8113(b) of FECA.
In a December 10, 2008 report, appellant’s vocational counselor noted that appellant was
capable of obtaining work as a medical assistant or as a receptionist. She found 11 employers
with positions within a 30-mile radius of appellant’s home. The vocational counselor noted that
five openings were identified for medical assistants/technicians and three openings were
identified for receptionist/customer service positions. The employers did not have current
openings but employed both medical assistants and receptionists within the past year. The
vocational counselor noted that the salary was dependent on experience, but wages ranged from
$10.00 per hour to $18.00 per hour.
By letter dated December 22, 2008, OWCP informed appellant that it determined that the
job duties of medical assistant or receptionist were within her work limitations and that OWCP
would provide 90 days of placement services so that she could reach the goal of reemployment.
At the end of the rehabilitation period, it would reduce her compensation based on her ability to
work in the aforementioned positions. The duties of a medical assistant included performing any
combination of duties under the direction of a physician to assist in examination and treatment of
patients. These duties include, interviewing patients, measuring vital signs and recording
information on patient’s charts, preparing treatment rooms for examination, draping patients with
covering and positioning instruments and equipments; cleaning and sterilizing instruments,
completing inventories, ordering medical materials; and keeping records.
In a December 17, 2008 report, Dr. Cheng noted that appellant had multiple medical
problems as listed in his prior report. He advised that she had chronic pelvic pain for one year
now and that this condition made her unable to work.
In a progress report, the vocational counselor, discussed her interactions with appellant
from December 23, 2008 through January 15, 2009. She noted that appellant attended one
appointment, missed two appointments and refused to accept job leads during this period.
Appellant was insulted that she would be expected to apply for medical assistant or receptionist
positions and that she did not feel she could handle any work due to her physical condition.
On March 10, 2009 OWCP proposed reducing appellant’s compensation for wage loss,
finding that she had the capacity to earn wages as a medical assistant. In an April 3, 2009
decision, it finalized the reduction of her compensation. The decision did not affect appellant’s
medical benefits.
On April 30, 2009 appellant requested reconsideration.
In an April 28, 2009 report, Dr. Cheng reiterated that appellant had chronic pelvic pain
for one year and that this condition has made her unable to work. Appellant had been seen by
multiple specialists and had cystoscopy done twice and given antibiotics but continued to have
lower abdominal pain almost everyday. Dr. Cheng noted other conditions that contributed to her
inability to work and that she should be classified as disabled. As to appellant’s depression she

3

stayed awake most of the night and remained restless despite taking medication. Dr. Cheng
noted that she suffered from osteoporosis and noted a history of hurting her back trying to lift a
patient many years ago while working as a nurse. X-ray studies showed degenerative joint
disease of the lumbosacral spine and a compression fracture of L4. Dr. Cheng noted that
appellant had osteoarthritis of the knees for which she had bilateral knee replacements in
December 2004 and continued to have pain on and off. Appellant also had side effects from the
tamoxifen used to treat her breast cancer. Dr. Cheng further noted that she also had asthma,
hyperlipidemia, essential hypertension and diabetes.
In a May 4, 2009 report, Dr. Jory F. Goodman, a treating Board-certified psychiatrist and
neurologist, stated that to a reasonable medical certainty appellant suffered from severe and
chronic major depression compounded by psychological factors affecting her medical illness.
He noted her failure to understand OWCP’s process, the failure of her caregivers to counsel her
or adhere to the process and her further decompensation. Dr. Goodman noted that with proper
ongoing care and supervision modest improvement could be achieved in appellant’s mood and
quality of life but be did not believe that she would ever achieve the capability of returning to
gainful employment in any capacity.
By decision dated July 15, 2009, OWCP denied modification of its April 3, 2009
decision.
On April 9, 2010 appellant, through her attorney, requested reconsideration, contending
that OWCP did not meet its burden and that she remained totally disabled. Appellant’s attorney
contended that the position of medical assistant was not suitable, as appellant was trained as a
nurse in 1964 and her nursing license had long since expired. Appellant had no recent office
experience and was 70 years old. She also argued that OWCP did not establish that the position
of medical assistant was reasonably available.
By decision dated September 2, 2010, OWCP denied modification of the April 3, 2009
wage-earning capacity determination.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.3
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his

3

Carla Letcher, 46 ECAB 452 (1995).

4

qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.4
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP’s wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.5 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.6
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post injury or subsequently acquired conditions.7 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity.8
ANALYSIS
OWCP accepted appellant’s claim for a low back strain, dysthemia and psychological
factors affecting a physical condition. It paid compensation and medical benefits. On April 3,
2009 OWCP reduced appellant’s compensation to reflect that she had the capacity to earn wages
as a medical assistant. This determination was upheld in decisions dated July 15, 2009 and
September 2, 2010. As OWCP reduced appellant’s wage-loss compensation on the grounds that
she had the capacity to earn wages in the constructed position of medical assistant, it had the
burden to establish that this position was suitable.9
The Board finds that the medical evidence is not sufficient to establish that appellant had
the ability to perform the position of medical assistant. Dr. Dorsey, the second opinion physician
opined that, based primarily on her subjective complaints, she had a slight impairment and ability
to give and take supervision, cooperate with others, work under deadlines and otherwise
discharge duties of her usual and customary occupation of a registered nurse. He opined that
appellant could probably not mentally handle the pace, volume, pressure and complexity of
duties of a surgical nurse, she was “certainly mentally capable of working in a lower pressure
4

See Wilson L Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

5

See Dennis D. Owen, 44 ECAB 475 (1993).

6

5 ECAB 376 (1953); see also 20 C.F.R. § 10.430.

7

H.C., Docket No. 10-2016 (issued June 20, 2011).

8

Id.

9

Id.

5

nursing situation, such as an outpatient clinic, independent of any physical disability the relevant
special examiners may identify. Dr. Dorsey found that, from an emotional point-of-view, she
was capable of working as a nurse in a low pressure field. However, although he opined that
appellant was capable of working in a less stressful position from an emotional standpoint, he
specifically noted that his opinion did not concern her physical condition. In addition to being
accepted for certain emotional conditions, appellant’s claim was accepted for low back strain.
There is also evidence that she had preexisting medical conditions, such as asthma. Dr. Cheng
noted that appellant had multiple ailments which included asthma, essential hypertension,
diabetes and chronic cystitis. There is no medical opinion addressing whether appellant was
capable of performing the duties of a medical assistant that considered her accepted low back
strain or her preexisting medical conditions.
OWCP’s burden is not satisfied by establishing that the selected position is medically
suitable. As noted, in determining an employee’s wage-earning capacity based on a position
deemed suitable but not actually held, OWCP must also determine whether the position is
vocationally suitable, taking into account her education, age and prior experience.10 OWCP
relied upon the vocational rehabilitation counselor’s opinion to determine that these elements had
been met. Because the rehabilitation specialist is an expert in the field of vocational
rehabilitation, OWCP may rely on his or her opinion as to whether a job was reasonably
available.11 Assistance from a vocational rehabilitation counselor does not, however, relieve the
claims examiner or hearing representative of his responsibility to properly evaluate all of the
relevant evidence in reaching a final determination. OWCP never evaluated the evidence as to
whether the medical assistant position was available to appellant with regard to nonmedical
factors such as her age and qualifications. Appellant was 70 years old at the time that OWCP
found that she was capable of working as a medical assistant. She had not worked for over 20
years. Although appellant had training as a nurse, that training was received in India in 1964.
There is little evidence with regard to her computer skills. These important factors affect
appellant’s ability to reasonably compete for a position as a medical assistant, but OWCP did not
address these factors.
CONCLUSION
The Board finds that OWCP did not establish that appellant’s wage-earning capacity was
represented by the constructed position of medical assistant.

10

20 C.F.R. § 10.403.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8.b(2) (October 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the September 2, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

